Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

This office action is responsive to the Amendment and Remarks filed 9 March 2021, wherein claim 41 was added. Subsequently, claims 1-25, 27-35 and 39-41 are pending and presently under consideration in this application. 

Response to Amendment
Applicants have amended the base independent claim 1 such that in addition to the compound CC-3V and one or more compounds selected from formulae A3a, A6a, BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1, BS-2, L-1 to L-11, EY, and Q-1 to A-9, the claimed liquid-crystalline medium went from comprising one or more compounds of formula I2 to I4, to now requiring one or more compounds of formulae I3 and one or more compounds of formulae I4, and optionally one or more compounds of formulae I2, and argue that said amendment distinguishes the compounds recited in the liquid-crystalline medium of the present claims from that of Hattori et al.

Applicants’ amendment to dependent claim 25 has failed to satisfactorily address the rejection of the same under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous office action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 (amended) is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    594
    858
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    793
    media_image2.png
    Greyscale
. Claim 25 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-25, 27, 28, 34, 35, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (U.S. Patent No. 8,728,590). 
Example 5 (column 30, line 28+) of Hattori et al.
    PNG
    media_image3.png
    625
    686
    media_image3.png
    Greyscale
, Example 
    PNG
    media_image4.png
    573
    635
    media_image4.png
    Greyscale
and Example 9 (column 32, line 15+) 
    PNG
    media_image5.png
    558
    723
    media_image5.png
    Greyscale
 teach the liquid crystal medium comprising a combination of a compound inclusive of the compound of the present formula I1, as represented by V2-BB(2F,3F)-O2, a compound inclusive of the compound of the present formula I4, as represented by V-HHB(2F,3F)-O2, a compound inclusive of the compound of the present formula I2, as represented by either V-HB(2F,3F)-O2 or 3V-HB(2F,3F)-O2, a compound inclusive of the compound of the present formula CC-n-V, i.e., 3-HH-V, but in an amount 20% by weight, a compound inclusive of the compound of the present formula A3a, as represented by V-BB-1 or 1V2-BB-1, a compound inclusive of the compound of the present formula A6a, as represented by V-HHB-1 and V2-HHB-1, a compound inclusive of the compound of the present formula IIA, as represented by 5-HHB(2F,3F)-O2, a compound inclusive of the compound of the present formula IIB, as represented by 5-HBB(2F,3Cl)-O2, and a O-9, as represented by 3-HHB-1or V-HHB-1. While not incorporated into the aforementioned examples, a compound inclusive of the compound of the present formula III, as represented by 
    PNG
    media_image6.png
    87
    399
    media_image6.png
    Greyscale
 (column 15, line 45), and a compound inclusive of the compound of the present formula CR, as represented by 
    PNG
    media_image7.png
    153
    436
    media_image7.png
    Greyscale
(column 17, line 10), are listed among the “preferred” compounds to be included in the inventive liquid crystal composition. A polymerizable compound may be added to the inventive liquid crystal composition (column 4, line 53). The following stabilizing compound 
    PNG
    media_image8.png
    151
    408
    media_image8.png
    Greyscale
may be added to the inventive liquid crystal composition (column 18, line 18+). Although the aforementioned examples in Hattori et al. do not illustrate the further use of a compound of the present formula I3 as is now claimed, i.e., V-HBB(2F,3F)-O2, they do disclose a compound having the basic moiety, differing only in the number of carbons in the terminal alkenyl group, i.e., a compound V2-HBB(2F,3F)-O2, they appear to be disclosed as equivalents therein. As 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine compounds of the present formulae I1, I2, I3, I4, CC-3-V, A3a, A6a, IIA, IIB and O-9, as taught in Hattori et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 
Although et al. does not expressly illustrate the further incorporation of the compounds of formulae III, CR and/or polymerizable compounds, since they are each individually well known in the liquid crystal art, as further taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal medium of Hattori et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
While claim 6 of Although Hattori et al. does not expressly illustrate the use of the compound CC-3-V in applicants’ claimed amount of 30% by weight or more, the Examiner notes that the compound CC-3V is an example of what is referred to in Hattori et al. as the “fourth component”. Claim 6 of Hattori et al. recites that the “fourth component” is used in an amount which may be greater than or equal to 30% and less than 75% based on the weight of the liquid crystal composition as a whole. As such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the compound CC-3-V in applicants’ claimed amount of .

Response to Arguments
Applicants’ arguments filed 9 March 2021, with respect to the rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous office action on the merits, have been fully considered but they are not persuasive. Contrary to applicants’ arguments to the same, as discussed in preceding paragraph 7, applicants’ amendment to dependent claim 25 has failed to satisfactorily address the aforementioned rejection.

Applicant's arguments filed 9 March 2021, with respect to the rejection of claims under 35 U.S.C. 103 over Hattori et al. (‘590) have been fully considered but they are not persuasive. With respect to applicants’ arguments regarding compound CC-3-V being utilized in an amount of 30%by weight or more, the Examiner notes that the compound CC-3V is an example of what is referred to in Hattori et al. as the “fourth component”. Claim 6 of Hattori et al. recites that the “fourth component” is used in an amount which may be greater than or equal to 30% and less than 75% based on the weight of the liquid crystal composition as a whole. With respect to applicants’ arguments regarding claims 40 and 41, the Examiner notes that Hattori et al. teaches compounds of each of formulae A3a, A6a and CR as recited therein; applicants’ remarks seems to overlook that fact. 

Allowable Subject Matter
Claims 7, 8, 10, 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722